DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1 April 2021 and 26 December 2021 are being considered by the examiner. Applicant should note that proper identification of a foreign patent document should include the kind code on the IDS listing (see MPEP 609.01(B)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “a locked position.” It is unclear if the “locked position” is intended to be a distinct position from the “closed position” recited in claim 19. The disclosure does not clarify, the specification describes the importance of the latching being “in the closed or locked position prior to take off” in paragraph [0037] but later just describes a closed position. For purposes of examination, the limitation of “a locked position” will be interpreted broadly in light of the disclosure as the same position as “a closed position” recited in claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8, 10-11, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez, US Pub. 2015/0259957 A1. 

Regarding claim 1, Hernandez discloses a latch handle arrangement (Fig. 1) comprising:
a latch handle body (3 Fig. 1) comprising a first side wall, a second side wall, and a transverse wall extending from the first sidewall to the second sidewall (Fig. 1 annotated below);
a first aperture disposed in the first sidewall of the latch handle body (illustrated in Fig. 4);
a second aperture disposed in the second sidewall of the latch handle body (illustrated in Fig. 4); and 
a removable insert (2, 21 Fig. 4) coupled to the latch handle body ([0017]), the removable insert comprising an insert body (2 Fig. 1), a first boss protruding from the insert body into the first aperture (Fig. 4 annotated below), and a second boss protruding from the insert body into the second aperture (Fig. 4 annotated below), wherein the first boss and the second boss are visible from an external surface of the latch handle body (Fig. 1).
    PNG
    media_image1.png
    395
    605
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    445
    583
    media_image2.png
    Greyscale


Regarding claim 2, Hernandez discloses the latch handle arrangement of claim 1, wherein the first boss and the second boss are configured to be visible from the external surface in response to the latch handle body moving to an open position (illustrated by movement from Fig. 5B to Fig. 5E). 

Regarding claim 4, Hernandez discloses the latch handle arrangement of claim 1, wherein the first aperture comprises an aspect ratio of up to 20:1 (Fig. 4 depicts the first aperture is a circle, having an aspect ratio of 1:1, less than an aspect ratio of 20:1).

	Regarding claim 5, Hernandez discloses the latch handle arrangement of claim 1, wherein the latch handle body comprises a substantially U-shaped geometry (illustrated in Fig. 1, annotated above, the sidewalls and transverse wall form a substantially U-shaped geometry). 

	Regarding claim 6, Hernandez discloses the latch handle arrangement of claim 5, wherein the insert body (2 Fig. 1) comprises the substantially U-shaped geometry (Fig. 4 annotated above illustrates the substantially U-shaped geometry). 

	Regarding claim 8, Hernandez discloses the latch handle arrangement of claim 1, wherein the first boss is substantially flush with the latch handle body (illustrated in Figs. 1 and 3).

	Regarding claim 10, Hernandez discloses a latch handle arrangement (Fig. 1) comprising:
a latch handle body (3 Fig. 1) comprising a first side wall, a second side wall, and a transverse wall extending from the first sidewall to the second sidewall (Fig. 1 annotated below);
a first aperture disposed in the latch handle body (illustrated in Fig. 4); and 
a removable insert (2, 21 Fig. 4) coupled to the latch handle body ([0017]), the removable insert comprising an insert body (2 Fig. 1), a first boss protruding from the insert body into the first aperture (Fig. 4 annotated below), wherein the first boss is visible from an external surface of the latch handle body (Fig. 1).

    PNG
    media_image1.png
    395
    605
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    412
    562
    media_image3.png
    Greyscale


	Regarding claim 11, Hernandez discloses the latch handle arrangement of claim 10, wherein the first aperture is disposed in the first sidewall (Fig. 1, above), and the first boss is configured to be visible from the external surface in response to the latch handle body moving to an open position (illustrated by movement from Fig. 5B to Fig. 5E).
	
	Regarding claim 14, Hernandez discloses the latch handle arrangement of claim 10, further comprising a second aperture disposed in the latch handle body (illustrated in Fig. 4).

	Regarding claim 15, Hernandez discloses the latch handle arrangement of claim 14, further comprising a second boss protruding from the insert body into the second aperture (Fig. 4 annotated below), wherein the second boss is visible from the external surface of the latch handle body (Fig. 4 depicts the second boss visible from the external surface, similar to the first boss visible in Fig. 1).

    PNG
    media_image4.png
    464
    583
    media_image4.png
    Greyscale


	Regarding claim 16, Hernandez discloses the latch handle arrangement of claim 10, wherein the latch handle body comprises a substantially U-shaped geometry (illustrated in Fig. 1, annotated above, the sidewalls and transverse wall form a substantially U-shaped geometry). 
	Regarding claim 17 Hernandez discloses the latch handle arrangement of claim 16, wherein the insert body (2 Fig. 1) comprises the substantially U-shaped geometry (Fig. 4 annotated above illustrates the substantially U-shaped geometry). 

	Regarding claim 18, Hernandez discloses the latch handle arrangement of claim 10, wherein the first boss is substantially flush with the latch handle body (illustrated in Figs. 1 and 3).

Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paige et al., US 7,454,933 B1 [hereinafter: Paige].

	Regarding claim 10, Paige discloses a latch handle arrangement (Fig. 1) comprising:
	a latch handle body (320 Fig. 1) comprising a first sidewall (314 Fig. 11; Fig. 2 annotated below), a second sidewall (310 Fig. 11; Fig. 2 below), and a transverse wall (312 Fig. 11; Fig. 2 below) extending from the first sidewall to the second sidewall (Fig. 2 below; col. 11 lines 16-21); 
	a first aperture disposed in the latch handle body (Fig. 2 annotated below); and 
	a removable insert (400 Fig. 3) coupled to the latch handle body (Fig. 3, Fig. 7), the removable insert comprising an insert body (420 Fig. 3) and a first boss (410 Fig. 3) protruding from the insert body into the first aperture (Fig. 3, Fig. 6), wherein the first boss is visible from an external surface of the latch handle body (depicted in Fig. 2, below).

    PNG
    media_image5.png
    669
    735
    media_image5.png
    Greyscale


	Regarding claim 12, Paige discloses the latch handle arrangement of claim 10, wherein the first aperture is disposed in the first sidewall and the transverse wall (depicted in Fig. 1 and Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez, US Pub. 2015/0259957 A1, as applied to claims 1 and 2 above, and further in view of Sutter et al., US Pub. 2020/0332555 A1 [hereinafter: Sutter].

Regarding claim 3, Hernandez discloses the latch handle arrangement of claim 2 as shown above. Hernandez discloses a closed position of the latch handle body (Fig. 5A) but does not explicitly disclose the first boss and the second boss are configured to be hidden in response to the latch handle body moving to a closed position. 
Hernandez teaches an aircraft panel latch ([0002]), and is well known in the art to configure the transverse wall of the latch handle body to be flush with the aircraft surface in the closed position, as evidenced by Sutter ([0018]). One of ordinary skill in the art before the effective filing date of the claimed invention would recognize the first boss and the second boss are visible from an exterior surface of the latch handle body that is positioned below the aircraft surface when the latch handle moves to the closed position (Hernandez Fig. 5A), and therefore are configured to be hidden in response to the latch handle body moving to the closed position.

Regarding claim 7, Hernandez discloses the latch handle arrangement of claim 1 as shown above. However, Hernandez is silent to the latch handle body comprising a first color and the removable insert comprising a second color.
Sutter teaches a latch handle arrangement wherein a latch handle body (13 Fig. 2) comprises a first color ([0038]: painted in the color of the outer surface; Fig. 2) and a removable insert (12 Fig. 2) comprises a second color ([0019], [0038]: faces on the inside are a luminous color contrasting with the color of the outer surface; Figs. 1-2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the latch handle arrangement disclosed by Hernandez to additionally include the latch handle body comprising a first color and the removable insert comprising a second color, as taught by Sutter, to increasing recognizability of the locked or unlocked state in daylight and darkness (Sutter [0041], [0043]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez, US Pub. 2015/0259957 A1, as applied to claims 1 above, and further in view of Brandt, US Pub. 2014/0054905.

Regarding claim 9, Hernandez teaches the latch handle arrangement of claim 1. However, Hernandez is silent to the removable insert being configured to be snap-fit into the latch handle body.
Brandt teaches a latch handle arrangement with a removable insert configured to be snap-fit ([0059], Fig. 6: pin 110 is snap fit with an aperture of the hook 74). 
Hernandez teaches the removable insert is configured to attach to the latch handle body by passing the shaft through the apertures ([0017], shown in Fig. 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively attach the insert body to the latch handle body with a snap-fit connection between the insert body and the latch handle body, as suggested by Brandt, to provide easier construction without the need for additional tools and fewer separate parts (Brandt [0059]). One of ordinary skill in the art would have a reasonable expectation that the modification does not affect operation of the device.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez, US Pub. 2015/0259957, in view of Aten et al., US Pub. 2016/0280384 [hereinafter: Aten].

	Regarding claim 19, Hernandez discloses a first panel ([0002]-[0003]);
	a latch assembly (Fig. 1) comprising a latch handle arrangement (Fig. 1), the latch assembly configured to secure the first panel in a closed position ([0003], [0006]);
	wherein the latch handle arrangement comprises:
	a latch handle body (3 Fig. 1) comprising a first side wall, a second side wall, and a transverse wall extending from the first sidewall to the second sidewall (Fig. 1 annotated below);
	a first aperture disposed in the latch handle body (illustrated in Fig. 4); and 
	a removable insert (2, 21 Fig. 4) coupled to the latch handle body ([0017]), the removable insert comprising an insert body (2 Fig. 1), a first boss protruding from the insert body into the first aperture (Fig. 4 annotated below), wherein the first boss is visible from an external surface of the latch handle body (illustrated in Fig. 1 above).

    PNG
    media_image1.png
    395
    605
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    412
    562
    media_image3.png
    Greyscale

Hernandez discloses the latch assembly on an aircraft panel, “such as fuselage panels including cowlings and the like” ([0003]), but does not explicitly disclose a nacelle and a latch housing.
Aten teaches a nacelle (100 Fig. 1) comprising a first panel (346 Fig. 3) and a latch assembly (300 Fig. 3) comprising a latch housing (310 Fig. 4) and a latch handle arrangement (315 Fig. 3).
One of ordinary skill in the art before the effective filing date of the claimed invention would understand the aircraft panel disclosed by Hernandez is capable of being a first panel of a nacelle, as suggested by Aten.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the latch assembly disclosed by Hernandez to additionally include a latch housing, as taught by Aten, in order to couple the latch handle arrangement to the first panel and receive the latch handle arrangement in the closed position (Aten [0022], [0032]).

Regarding claim 20, Hernandez, in view of Aten, teaches the nacelle of claim 19, wherein at least a portion of the removable insert (Hernandez 2, 21 Fig. 4) is hidden by the first panel in response to the latch handle arrangement moving to a locked position (Hernandez Fig. 5A illustrates a locked position; as modified by Aten the latch handle arrangement is flush with the first panel in the locked position and the removable insert is hidden by the panel (Aten Fig. 3)).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claim 13.
Regarding claim 13, Paige teaches the latch handle arrangement of claim 12 but fails to disclose the first boss is disposed on a sidewall of the insert body and a transverse wall of the insert body, wherein the first boss wraps around a corner of the insert body. The examiner can find no motivation to modify first boss disclosed by Paige to be disposed on a sidewall of the insert body and a transverse wall of the insert body and wrap around a corner of the insert body without destroying the structure of the device disclosed by Paige and/or without use of impermissible hindsight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Do, US 2011/0227350, teaches a first aperture on a first sidewall of the latch handle body and a second aperture on the second sidewall of the latch handle body, the first aperture having an aspect ratio of up to 20:1 configured to receive a first boss. Halsley et al., US 2006/0214431, teaches an insert portion with two bosses protruding from the insert body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675